
	

114 HRES 708 IH: Expressing the sense of the House of Representatives that the immigration policies of the United States should reduce automatic removal and detention, restore due process for immigrants, and repeal unnecessary barriers to legal immigration.
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 708
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2016
			Mr. Grijalva (for himself, Mr. Ellison, Ms. Judy Chu of California, Mr. Hinojosa, Ms. Moore, Mr. Johnson of Georgia, Mr. Rangel, Mr. Takano, Mr. Pocan, Ms. Norton, Mr. Takai, Mr. Vargas, Ms. Hahn, Mr. Ted Lieu of California, Mr. Honda, Ms. Jackson Lee, Mr. Conyers, Ms. Edwards, Ms. McCollum, Ms. Brown of Florida, Mr. Nadler, Mrs. Napolitano, Mr. McDermott, Mr. McGovern, Ms. Lee, Mr. Serrano, Mr. Hastings, Mr. Cartwright, Ms. Velázquez, Ms. Meng, Mr. Smith of Washington, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the immigration policies of the United
			 States should reduce automatic removal and detention, restore due process
			 for immigrants, and repeal unnecessary barriers to legal immigration.
	
	
 Whereas April 24, 2016, marks the 20-year anniversary of the Antiterrorism and Effective Death Penalty Act of 1996, and September 30, 2016, marks the 20-year anniversary of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, laws which dramatically expanded the criminalization of immigrants by expanding the range of convictions for which immigrants are automatically detained and removed;
 Whereas there is growing bipartisan acknowledgment of the devastating impact that the criminal justice system has on communities of color and that an immigration system that relies on the criminalization of immigrants compounds that injustice;
 Whereas these laws removed discretion from immigration judges and restricted their ability to consider whether to remove an immigrant or weigh the individual circumstances of a case, and leaders from the National Association of Immigration Judges support the restoration of this discretion;
 Whereas these laws prohibit judicial review of case decisions, which undermine the constitutional protections of due process;
 Whereas leaders from law enforcement, including the National Association of District Attorneys and the Association of Prosecuting Attorneys, acknowledge that these laws drastically expanded the definition of aggravated felonies to be overly broad and that the Congress must narrow this definition;
 Whereas the overbroad definition of aggravated felony, which includes petty offenses such as shoplifting, writing a bad check, or misdemeanor controlled substance offenses, has led to the removal of lawful permanent residents who, on average, have lived legally in the United States for 15 years;
 Whereas Human Rights Watch found that between 1997 and 2007, of the 900,000 immigrants removed on criminal grounds, 72 percent were convicted of nonviolent offenses; Whereas these laws require mandatory detention and have led to the incarceration and long-term detention of thousands of immigrants in for-profit detention centers without access to representation;
 Whereas the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 created the 287(g) program, which deputizes local law enforcement to enforce Federal immigration law, threatens the rights of United States citizens and immigrants alike, and contributes to racial profiling in multiple jurisdictions;
 Whereas these laws created several fast-track removal processes that violate the due process rights of noncitizens, asylum seekers, and other vulnerable populations by expediting their removal without adequate opportunity to contest their case; and
 Whereas the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 created the three-year, ten-year, and permanent bars, which prohibit immigrants who have a valid family sponsor from obtaining lawful permanent resident status, and other barriers that restrict the ability of otherwise eligible individuals to obtain lawful immigration status: Now, therefore, be it
	
 That the House of Representatives supports immigration legislation that— (1)acknowledges that immigrants and their families in the United States have inherent dignity and are deserving of human rights;
 (2)restores proportionality and fairness to our immigration system by updating the definition of aggravated felony; (3)restores discretion to immigration judges to waive grounds of inadmissibility and deportability, which determine who is removed and who can obtain permanent status, based on family and community equities, humanitarian considerations, other individualized circumstances, or because it is in the public interest;
 (4)restores judicial review of case decisions to protect due process; (5)eliminates mandatory detention and prolonged detention for immigrants in all cases and preserves the Secretary of Homeland Security’s authority to exercise discretion in determining when to detain an individual;
 (6)repeals the 287(g) program and any successor programs that similarly entangle local law enforcement with Federal immigration authorities; and
 (7)repeals the three-year, ten-year, and permanent bars and other unnecessary barriers to legal immigration.
			
